Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail from Randall S. Jackson Jr. on 2/10/2021.

The application has been amended as follows: 

5. (Currently Amended) The process of claim I wherein the separated non-fermentables
portion, including the coarse 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment where non-fermentables including coarse fiber is removed after liquefaction but prior to fermentation, then re-added after fermentation or distillation to produce thin stillage and wet cake is not taught in the art.  Previously cited Lee et al. (US 9012191) does show the step of separating the insoluble materials (e.g. non-fermentables) after liquefaction but prior to fermentation (see Figures 9, 9A, 9B).  However these separated non-fermentables are not destined to produce wet-cake and thin stillage, but for subsequent secondary alcohol production from the cellulose in these non-fermentables (Fig 9, #712) not wet cake and stillage.  Generally the prior art that teaches that the non-fermentables are not separated from the slurry before fermentation, but are kept with the entire process until after distillation (Lee, Fig 1).   This is also supported by Bleyer et al. (US 9029126, Fig 1) and Rosenberger et al. (US 2014/0065685, Figs 1 and 2) who also teach this process to produce thin stillage and wet cake. There does not appear to be sufficient motivation in the art to separate the non-fermentables between the liquefaction and fermentation steps and then reincorporate them directly after fermentation or distillation to make wet cake when simply leaving the non-fermentables in the solution from liquefaction to fermentation accomplishes the same result. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699